DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priorities
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN202010479618.6, filed on 05/29/2020.
Information Disclosure Statement
The information disclosure statement filed 08/13/2021 has been acknowledged and considered by the examiner. An initialed copy of the PTO-1449 is included in this correspondence.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4,6,7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US Pub 2012/0194539 A1).
Regarding claim 1; Zhang teaches a method for calibrating a color gamut of a display screen (Fig.1, a method for converting color gamut of a display screen), comprising: 
acquiring a brightness level of the display screen, and original red green blue (RGB) values of a color to be displayed by a pixel in the display screen (Fig.1, para. [0109], a first gamma processing unit 121 processes an external signal source 20 to generate RGBin signal. A first color space converting unit 122 converts RGBin signal into a XYZin signal. Y is a brightness value of the XYZ signal); 
determining, according to the brightness level of the display screen and the original RGB values, corrected color coordinates (Fig.4 shows a flowchart illustrating a sequence of a conversion processing performed by a three-dimensional nonlinear color gamut converting unit 123. In particular, Figs. 6-9 shows first conversion processing to four conversion processing in which color coordinates (x,y,Y) of each color of target color gamut is calculated based on the color coordinates (x,y,Y) of a source color gamut. In other words, the color coordinates of target color gamut are determined based on the brightness and RGB values of the input signal from the signal source 20. The three-dimensional nonlinear color gamut converting unit 123 converts xyY colorimetric system into XYZ colorimetric system at step S90, Fig.4); and 
determining a calibrated RGB values according to the corrected color coordinates (Fig.1, para. [0109,0110], a second color space converting unit 124 converts XYZout signal outputted from the three-dimensional nonlinear gamut converting unit 123 to RGBout signal), and driving, with the calibrated RGB values, light emission of the pixel in the display screen (Fig.1, para. [0108], the second gamma processing unit 125 generates R’G’B’out signal to drive the liquid crystal panel 14).
Regarding claim 2; Zhang teaches the method of claim 1 as discussed above. Zhang further teaches determining, according to the brightness level of the display screen and the original RGB values, a set of brightness compensation values (Figs. 6-9, first conversion processing to four conversion processing are performed to determine color coordinates of colors of the target color gamut based on the color coordinates (x,y,Y) of colors of the input signal. For example, Fig.7, the second conversion processing performs a calculation of a factor k being a ratio of a length of a line segment B1P to a length of a line ; acquiring, according to the original RGB values, reference color coordinates corresponding to the RGB values (Fig.4, step S10, converting XYZ colorimetric system into xyY colorimetric system. The xyY color coordinates associated with the input signal would be equivalent to reference color coordinates as claimed); and determining, according to the set of brightness compensation values and the reference color coordinates, the corrected color coordinates (Figs.6-9, the color coordinates of each color of the target color gamut are determined according to the first conversion processing to four conversion processing. For example, the color coordinates (x1,y1,Y1) are determined according to the second conversion processing (step S50, Fig.7) based on the factor k).
Regarding claim 3; Zhang teaches the method of claim 2 as discussed above. Zhang further teaches determining, based on a preset mapping relationship, a brightness compensation value corresponding to each dimension of a color coordinate system according to the brightness level of the display screen and the original RGB values (e.g., Figs.4 and 6, if Iwp is not longer than Iwb1, the process proceeds to step S30 by using the first conversion processing in which the color coordinates (x1,y1,Y1) are mapped to the color coordinates (x,y,Y) of colors of the input signal).
Regarding claim 4; Zhang teaches the method of claim 3 as discussed above. Zhang further teaches the color coordinate system includes an x axis, a y axis, and a z axis (Fig.4, the color coordinates includes an x-axis, a y axis, and a Y axis), and the determining, according to the set of brightness compensation values and the reference color coordinates, the corrected color coordinates comprises: determining an x-axis coordinate of the corrected color coordinates (Figs.6-9, determining x1 value), according to a brightness compensation value corresponding to the x axis and an x-axis coordinate of the reference color coordinates (Figs.4,6-9, the x1 value is determined based on comparisons between Iwp, Iwb1, Iwh, Iwp, Iwb3...For instance, at steps S30 and S32 (Fig.6), the x1 value is equal to x value of the input signal); determining a y-axis coordinate of the corrected color coordinates, according to a brightness compensation value corresponding to the y axis and a y-axis coordinate of the reference color coordinates (determining an y1 value similar to the x1 value. For example, at steps S30 and S34 (Fig.6), the y1 value is equal to the y value of the input signal); and determining a z-axis coordinate of the corrected color coordinates, according to a brightness compensation value corresponding to the z axis and a z-axis coordinate of the reference color coordinates (determining an Y1 value similar to x1 and y1 values. For example, at steps S30 and S36 (Fig.6), the Y1 value is equal to the Y value of the input signal).
Regarding claim 6; Zhang teaches the method of claim 1 as discussed above. Zhang further teaches determining the calibrated color coordinates according to the corrected color coordinates (Fig.1, para. [0109], the three-dimensional nonlinear color gamut converting unit 123 converts color coordinates (x,y,Y) corresponding to the input signal using a source color gamut into color coordinates (x1,y1,Y1) corresponding to an output signal using a target color gamut); and determining the calibrated RGB values according to the calibrated color coordinates (Fig.1, para. [0108], determining R’B’G’out signal to drive the LCD display panel 14).
Regarding claim 7; Zhang teaches the method of claim 1 as discussed above. Zhang further teaches converting, according to a rule of conversion from a source color gamut of the display screen to a target color gamut of the display screen, the corrected color coordinates into the calibrated color coordinates (Figs.6-9, first conversion processing to four conversion processing are used to convert color coordinates (x,y,Y) into color coordinates (x1,y1,Y1)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 8-11,13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US Pub 2012/0194539 A1) in view of Luo et al. (US Pub 2021/0006686 A1).
Regarding claim 8; Zhang teaches a device for calibrating a color gamut, comprising a processor (Fig.1, an image processing device 12); wherein the processor is configured to: acquire a brightness level of a display screen, and original red green blue (RGB) values of a color to be displayed by a pixel in the display screen; determine, according to the brightness level of the display screen and the original RGB values, corrected color coordinates; and determine a calibrated RGB values according to the corrected color coordinates, and driving, with the calibrated RGB values, light emission of the pixel in the display screen (similar to the analysis of claim 1 above).
	Zhang does not explicitly teach a memory for storing instructions executable by the processor.
	Luo teaches a memory for storing instructions executable by the processor (Fig.26, para. [0205-0208], an apparatus 400 for performing color gamut mapping comprises a processor 410 and a memory 420 for storing instructions executed by the processor 410).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the image processing device of Zhang to include the memory of Luo. The motivation would have been in order to store instructions executed by a processor for performing the color gamut conversion.
Regarding claim 9; Zhang and Luo teach the device of claim 8 as discussed above. The limitation of claim 9 is substantially similar to claim 2. Thus, claim 9 is rejected based on the same analysis as the rejection of claim 2.
Regarding claim 10; Zhang and Luo teach the device of claim 9 as discussed above. The limitation of claim 10 is substantially similar to claim 3. Thus, claim 10 is rejected based on the same analysis as the rejection of claim 3.
Regarding claim 11; Zhang and Luo teach the device of claim 10 as discussed above. The limitation of claim 11 is substantially similar to claim 4. Thus, claim 11 is rejected based on the same analysis as the rejection of claim 4.
Regarding claim 13; Zhang and Luo teach the device of claim 8 as discussed above. The limitation of claim 13 is substantially similar to claim 6. Thus, claim 13 is rejected based on the same analysis as the rejection of claim 6.
Regarding claim 14; Zhang and Luo teach the device of claim 13 as discussed above. The limitation of claim 14 is substantially similar to claim 7. Thus, claim 14 is rejected based on the same analysis as the rejection of claim 7.
Regarding claim 15; Zhang teaches the processor (an image processing device 12, Fig.1): acquire a brightness level of the display screen, and original red green blue (RGB) values of a color to be displayed by a pixel in the display screen; determine, according to the brightness level of the display screen and the original RGB values, corrected color coordinates; and determine a calibrated RGB values according to the corrected color coordinates, and driving, with the calibrated RGB values, light emission of the pixel in the display screen (similar to the analysis of claim 1 above).
	Zhang does not explicitly teach a non-transitory computer-readable storage medium having executable instructions stored thereon, wherein the executable instructions, when executed by a processor.
Luo teaches a non-transitory computer-readable storage medium having executable instructions stored thereon, wherein the executable instructions, when executed by a processor (Fig.26, para. [0205-0208], an apparatus 400 for performing color gamut mapping comprises a processor 410 and a memory 420 for storing instructions executed by the processor 410).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the image processing device of Zhang to include the memory of Luo. The motivation 
Regarding claim 16; Zhang and Luo teach the non-transitory readable storage medium of claim 15 as discussed above. The limitation of claim 16 is substantially similar to claim 2. Thus, claim 16 is rejected based on the same analysis as the rejection of claim 2.
Regarding claim 17; Zhang and Luo teach the non-transitory readable storage medium of claim 16 as discussed above. The limitation of claim 17 is substantially similar to claim 3. Thus, claim 17 is rejected based on the same analysis as the rejection of claim 3.
Regarding claim 18; Zhang and Luo teach the non-transitory readable storage medium of claim 17 as discussed above. The limitation of claim 18 is substantially similar to claim 4. Thus, claim 18 is rejected based on the same analysis as the rejection of claim 4.
Allowable Subject Matter
Claims 5,12,19,20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art, alone or in combination, fails to teach limitations recited in Claims 5,12,19,20.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN H TRUONG whose telephone number is (571)270-1630. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H TRUONG/Examiner, Art Unit 2691 


/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691